Case 2:20-bk-21022-BR   Doc 519 Filed 07/26/21 Entered 07/26/21 10:18:03    Desc
                         Main Document    Page 1 of 12



  1 Robert Cooper (SBN 209641)
      robert.cooper@wilsonelser.com
  2 WILSON, ELSER, MOSKOWITZ,
    EDELMAN & DICKER LLP
  3 555 S. Flower Street, 29th Floor
    Los Angeles, CA 90071
  4 Tel: (213) 443-5100
    Fax: (213) 443-5101
  5
    Attorneys for Court-Appointed
  6 Special Litigation Counsel
    Law Offices of Ronald Richards
  7    & Associates, APC

  8
      Ronald Richards (SBN: 176246)
  9     ron@ronaldrichards.com
      Morani Stelmach (SBN: 296670)
 10     morani@ronaldrichards.com
      LAW OFFICES OF RONALD RICHARDS
 11     & ASSOCIATES, APC
      P.O. Box 11480
 12   Beverly Hills, California 90213
      Tel: 310.556.1001
 13   Fax: 310.277.3325

 14 Special Litigation Counsel for Elissa D. Miller, Chapter 7 Trustee

 15

 16                        UNITED STATES BANKRUPTCY COURT

 17                         CENTRAL DISTRICT OF CALIFORNIA

 18                               LOS ANGELES DIVISION

 19 In re                                       Case No. 2:20-bk-21022-BR

 20 GIRARDI KEESE,                              Chapter 7

 21                             Debtor.         CHAPTER 7 TRUSTEE’S EVIDENTIARY
                                                OBJECTIONS TO THE DECLARATION
 22                                             OF EVAN C. BORGES AND EXHIBIT 3
                                                ATTACHED THERETO REPLY IN
 23                                             SUPPORT OF MOTION FOR
                                                RECONSIDERATION
 24
                                                Date:       TBD
 25                                             Time:       TBD
                                                Ctrm.:      TBD
 26

 27

 28

                                             1
      EVIDENTIARY OBJECTIONS TO THE DECLARATION OF EVAN C. BORGES & ATTACHED EXHIBIT 3
Case 2:20-bk-21022-BR      Doc 519 Filed 07/26/21 Entered 07/26/21 10:18:03           Desc
                            Main Document    Page 2 of 12



  1 TO THE HONORABLE BARRY RUSSELL, UNITED STATES BANKRUPTCY JUDGE:

  2         Elissa D. Miller, the chapter 7 trustee (the "Trustee") for the bankruptcy estate of

  3 Girardi Keese, hereby submits the following objections to the Declaration of Evan C.

  4 Borges (“Borges”) and Exhibit 3 attached thereto in support of Reply in support of Motion

  5 for Reconsideration [Docket No. 511] filed by Erika Girardi to reconsider the appointment

  6 order of the Law Offices of Ronald Richards & Associates, A.P.C., as Special Litigation

  7 Counsel. The Borges Declaration and Exhibit 3 attached thereto are objectionable for

  8 several reasons, and should be disregarded in their entirety.

  9    I.     SUMMARY OF OBJECTIONS TO BORGES DECLARATION AND EXHIBIT 3

 10                                        ATTACHED THERETO

 11         Firstly, Ms. Girardi’s reply in support of her motion for reconsideration was

 12 untimely. Some of her filings were after the 4:00 p.m deadline and should not be

 13 considered on that basis alone. The Special Litigation Counsel and Trustee incorporate

 14 the same objections and admissibility problems as were raised in the objections to

 15 Exhibits 1 and 2 [Doc. 499].

 16         Secondly, the Borges Declaration now seeks to introduce new evidence. The

 17 introduction of new evidence in reply papers is improper where the nonmovant does not

 18 have the opportunity to respond to the new evidence. (See J.G. v. Douglas County Sch.
 19 Dist., 552 F.3d 786, 803 n.14 (9th Cir. 2008) (“Where new evidence is presented in a

 20 reply to a motion for summary judgment, the district court should not consider the new

 21 evidence without giving the [non-]movant an opportunity to respond.”) (quoting Provenz v.

 22 Miller, 102 F.3d 1478, 1483 (9th Cir. 1996)). Courts routinely apply this rule to exclude

 23 from consideration new evidence presented for the first time in a movant’s reply brief.

 24 (See, e.g., Wallace v. Countrywide Home Loans, Inc., Case No. SACV 08-1463, 2009

 25 U.S. Dist. LEXIS 110140, at *18-19 (C.D. Cal. Nov. 23, 2009) (declining to consider new

 26 evidence presented for the first time on reply and noting that “[t]he opposing party should

 27 not have to incur the cost and effort of additional filings . . . because the movants

 28 deliberately, or more likely inadvertently, held back part of their case”) (quotations

                                             2
      EVIDENTIARY OBJECTIONS TO THE DECLARATION OF EVAN C. BORGES & ATTACHED EXHIBIT 3
Case 2:20-bk-21022-BR      Doc 519 Filed 07/26/21 Entered 07/26/21 10:18:03          Desc
                            Main Document    Page 3 of 12



  1 omitted); SEC v. Private Equity Mgmt. Group, Inc., Case No. CV 09-2901, 2009 U.S.

  2 Dist. LEXIS 75158, at *21 (C.D. Cal. Aug. 10, 2009) (declining to consider new evidence

  3 submitted for the first time on reply); Iconix, Inc. v. Tokuda, 457 F. Supp. 2d 969, 976

  4 (N.D. Cal. 2006) (sustaining objection to new evidence presented in reply brief); Wolfe v.

  5 Deeb, No. C 04-5164 CRB, 2005 U.S. Dist. LEXIS 4873, at *2 n.1 (N.D. Cal. Mar. 22,

  6 2005) (court “did not rely” on new arguments submitted in reply); Davenport v. M/V New

  7 Horizon, No. C 01-0933 SBA, 2002 U.S. Dist. LEXIS 26811, at *7-8. (N.D. Cal. Dec. 17,

  8 2002) (“the Court refuses to consider the evidence Tosco presented in support of its reply

  9 brief”).)

 10         Under well-established precedent, the Court should not consider the new evidence

 11 that Ms. Girardi attempts to introduce for the first time on reply.

 12         To permit Ms. Girardi to raise new arguments and submit new evidence and

 13 authority in its reply brief would be a violation of the Trustee’s due process rights. Had

 14 Ms. Girardi raised these issues in her moving papers, Trustee would have had an

 15 opportunity to address and rebut them.

 16         Thirdly, as was the case in the Declaration of Evan Borges in support of Motion for

 17 Reconsideration and Exhibits 1 and 2 attached thereto, this Borges Declaration submitted

 18 in support of Ms. Girardi’s reply and Exhibit 3 are similarly inadmissible.
 19         Ms. Girardi has again selectively compiled various unauthenticated tweets and

 20 internet postings while attributing them to Mr. Richards in violation of the rules governing

 21 evidence. For example, the Declaration of Evan Borges fails to lay the proper foundation

 22 for any of the postings attached to Exhibit 3. There is no assertion that the declarant, Mr.

 23 Borges, prepared the compilation himself. The declarant is not a Twitter user to the best

 24 of counsel’s knowledge or an expert on Twitter extractions.

 25         Even assuming arguendo that these unauthenticated tweets are admissible, they

 26 are not relevant. They do not show that Ms. Girardi was contacted directly. There was

 27 no communication to Ms. Girardi- no one directly messaged her which would be the only

 28 way to contact her directly. Also, it is factually impossible as to her purported account.

                                             3
      EVIDENTIARY OBJECTIONS TO THE DECLARATION OF EVAN C. BORGES & ATTACHED EXHIBIT 3
Case 2:20-bk-21022-BR       Doc 519 Filed 07/26/21 Entered 07/26/21 10:18:03           Desc
                             Main Document    Page 4 of 12



  1 Her counsel is obviously ignorant about Twitter. Had he bothered to review his client’s

  2 purported account, @erikajayne, he would have realized that her purported account does

  3 not allow anyone to direct message her. It is a public account only. It does not allow

  4 private communications from anyone from the outside world. Only his client can initiate

  5 direct communications on the Twitter platform by her own settings. Under Ms. Girardi’s

  6 view, an attorney would violate the anti-contact rule by responding to her false

  7 statements about their cases every time they responded to a reporter’s inquiry or issued

  8 a statement in response. There is no ethical rule that was violated.

  9           Accordingly, Ms. Girardi’s reply in support of her motion for reconsideration lacks

 10 any admissible evidence. See Wady v. Provident Life & Accident Ins. Co. of Am., 216

 11 F.Supp.2d 1060, 1064 (C.D. Cal. 2002) (excluding documents where proponent of the

 12 evidence “has no personal knowledge of who maintains the website, who authored the

 13 documents, or the accuracy of their contents”).

 14           For the foregoing reasons, the Trustee requests that the Court disregard the

 15 Declaration of Evan Borges and Exhibit 3 in its entirety. The Borges Declaration and the

 16 proffered evidence submitted with it are inadmissible under the Federal Rules of

 17 Evidence, as set forth above and in the chart below.

 18
 19   Obj. #               Statement:                     Objection:                 Ruling:
 20   ¶ (pg.:
 21   line)
 22            #1. “Attached hereto as Exhibit 3 is a     Fed. R. Evid. 402, 701,    [ ]
 23   ¶2 45:9-      compilation of Ronald Richards’s      802                        sustained
 24   11            (“Mr. Richards”) tweets and           There is neither
 25                 images from Mr. Richards’s Twitter foundation nor personal [ ]
 26                 page regarding this proceeding        knowledge for              overruled
 27                 and individuals involved in this      declarant’s assertions.
 28

                                             4
      EVIDENTIARY OBJECTIONS TO THE DECLARATION OF EVAN C. BORGES & ATTACHED EXHIBIT 3
Case 2:20-bk-21022-BR         Doc 519 Filed 07/26/21 Entered 07/26/21 10:18:03       Desc
                               Main Document    Page 5 of 12



  1               proceeding dating back to July 16,     The statements and
  2               2021.”                                 exhibit 3 are
  3                                                      inadmissible hearsay.
  4                                                      There is no evidentiary
  5                                                      support and declarant
  6                                                      cannot testify as to
  7                                                      what a third party said
  8                                                      out of court.
  9          #2. “The images comprising Exhibit 3        Fed. R. Evid. 402, 701,   [ ]
 10               are true and accurate depictions of    802                       sustained
 11   ¶3 45:12-   Mr. Richards’s tweets and Twitter      There is neither
 12   13          profile.”                              foundation nor personal [ ]
 13                                                      knowledge for             overruled
 14                                                      declarant’s assertions.
 15

 16                                         CONCLUSION
 17         The materials challenged in these objections should be deemed inadmissible and
 18 disregarded by the Court.
 19 Dated: July 26, 2021                       Respectfully submitted,
 20                                            LAW OFFICES OF RONALD RICHARDS &
 21                                            ASSOCIATES, APC

 22                                            WILSON ELSER MOSKOWITZ
                                                EDELMAN & DICKER LLP
 23

 24                                            By: /s/    Ronald Richards
 25                                                       Ronald Richards
                                                          Robert Cooper
 26

 27

 28

                                             5
      EVIDENTIARY OBJECTIONS TO THE DECLARATION OF EVAN C. BORGES & ATTACHED EXHIBIT 3
        Case 2:20-bk-21022-BR                     Doc 519 Filed 07/26/21 Entered 07/26/21 10:18:03                                      Desc
                                                   Main Document    Page 6 of 12



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
PO Box 11480
Beverly Hills, CA 90213


A true and correct copy of the foregoing document entitled (specify): __________________________________________
Evidentiary Objections to Reply Brief
________________________________________________________________________________________________
________________________________________________________________________________________________
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
July 26, 2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:



                                                                                       X    Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) _______________, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.



                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) June 23, 2021, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 July 26, 2021                  Ronald Richards                                                 /s Ronald Richards
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
Case 2:20-bk-21022-BR          Doc 519 Filed 07/26/21 Entered 07/26/21 10:18:03                  Desc
                                Main Document    Page 7 of 12


2:20-bk-21022-BR Notice will be electronically mailed to:

Kyra E Andrassy on behalf of Plaintiff Elissa Miller
kandrassy@swelawfirm.com,
lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com

Kyra E Andrassy on behalf of Trustee Elissa Miller (TR)
kandrassy@swelawfirm.com,
lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com

Rafey Balabanian on behalf of Creditor Edelson PC
rbalabanian@edelson.com, docket@edelson.com

Michelle Balady on behalf of Creditor Bedford Law Group, APC
mb@bedfordlg.com, leo@bedfordlg.com

Ori S Blumenfeld on behalf of Creditor Jaime Ruigomez
Ori@MarguliesFaithLaw.com,
Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaithLaw.com

Ori S Blumenfeld on behalf of Creditor Joseph Ruigomez
Ori@MarguliesFaithLaw.com,
Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaithLaw.com

Ori S Blumenfeld on behalf of Creditor Kathleen Ruigomez
Ori@MarguliesFaithLaw.com,
Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaithLaw.com

Ori S Blumenfeld on behalf of Defendant ABIR COHEN TREYZON SALO, LLP, a California limited liability
partnership
Ori@MarguliesFaithLaw.com,
Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaithLaw.com

Ori S Blumenfeld on behalf of Defendant Boris Treyzon Esq
Ori@MarguliesFaithLaw.com,
Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaithLaw.com

Ori S Blumenfeld on behalf of Interested Party Courtesy NEF
Ori@MarguliesFaithLaw.com,
Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaithLaw.com

Evan C Borges on behalf of Interested Party Erika Girardi
eborges@ggtriallaw.com, cwinsten@ggtriallaw.com
Case 2:20-bk-21022-BR           Doc 519 Filed 07/26/21 Entered 07/26/21 10:18:03              Desc
                                 Main Document    Page 8 of 12


Richard D Buckley on behalf of Interested Party L.A. Arena Funding, LLC
richard.buckley@arentfox.com

Marie E Christiansen on behalf of Creditor KCC Class Action Services, LLC
mchristiansen@vedderprice.com, ecfladocket@vedderprice.com,marie-christiansen-
4166@ecf.pacerpro.com

Jennifer Witherell Crastz on behalf of Creditor Wells Fargo Vendor Financial Services, Inc.
jcrastz@hrhlaw.com

Jennifer Witherell Crastz on behalf of Creditor Wells Fargo Vendor Financial Services, LLC
jcrastz@hrhlaw.com

Ashleigh A Danker on behalf of Interested Party Courtesy NEF
Ashleigh.danker@dinsmore.com, SDCMLFiles@DINSMORE.COM;Katrice.ortiz@dinsmore.com

Clifford S Davidson on behalf of Creditor California Attorney Lending II, Inc.
csdavidson@swlaw.com, jlanglois@swlaw.com;cliff-davidson-7586@ecf.pacerpro.com

Lei Lei Wang Ekvall on behalf of Interested Party Courtesy NEF
lekvall@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com

Lei Lei Wang Ekvall on behalf of Plaintiff Elissa Miller
lekvall@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com

Lei Lei Wang Ekvall on behalf of Trustee Elissa Miller (TR)
lekvall@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com

Richard W Esterkin on behalf of Creditor Southern California Gas Company
richard.esterkin@morganlewis.com

Richard W Esterkin on behalf of Interested Party Courtesy NEF
richard.esterkin@morganlewis.com

Timothy W Evanston on behalf of Interested Party Courtesy NEF
tevanston@swelawfirm.com,
gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com

Timothy W Evanston on behalf of Plaintiff Elissa Miller
tevanston@swelawfirm.com,
gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com

Timothy W Evanston on behalf of Trustee Elissa Miller (TR)
tevanston@swelawfirm.com,
Case 2:20-bk-21022-BR           Doc 519 Filed 07/26/21 Entered 07/26/21 10:18:03        Desc
                                 Main Document    Page 9 of 12


gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com

Jeremy Faith on behalf of Interested Party Courtesy NEF
Jeremy@MarguliesFaithlaw.com,
Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com

James J Finsten on behalf of Interested Party Courtesy NEF
, jimfinsten@hotmail.com

Alan W Forsley on behalf of Interested Party Courtesy NEF
alan.forsley@flpllp.com, awf@fkllawfirm.com,awf@fl-lawyers.net,addy.flores@flpllp.com

Eric D Goldberg on behalf of Creditor Stillwell Madison, LLC
eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com

Andrew Goodman on behalf of Attorney William F Savino
agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com

Andrew Goodman on behalf of Petitioning Creditor Erika Saldana
agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com

Andrew Goodman on behalf of Petitioning Creditor Jill O'Callahan
agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com

Andrew Goodman on behalf of Petitioning Creditor John Abassian
agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com

Andrew Goodman on behalf of Petitioning Creditor Kimberly Archie
agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com

Andrew Goodman on behalf of Petitioning Creditor Robert M. Keese
agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com

Andrew Goodman on behalf of Petitioning Creditor Virginia Antonio
agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com

Suzanne C Grandt on behalf of Interested Party Courtesy NEF
suzanne.grandt@calbar.ca.gov, joan.randolph@calbar.ca.gov

Steven T Gubner on behalf of Interested Party Courtesy NEF
sgubner@bg.law, ecf@bg.law

Marshall J Hogan on behalf of Creditor California Attorney Lending II, Inc.
mhogan@swlaw.com, knestuk@swlaw.com
Case 2:20-bk-21022-BR          Doc 519 Filed 07/26/21 Entered 07/26/21 10:18:03                  Desc
                               Main Document     Page 10 of 12




Sheryl K Ith on behalf of Creditor Daimler Trust
sith@cookseylaw.com, sith@ecf.courtdrive.com

Razmig Izakelian on behalf of Creditor Frantz Law Group, APLC
razmigizakelian@quinnemanuel.com

Lillian Jordan on behalf of Interested Party Courtesy NEF
ENOTICES@DONLINRECANO.COM, RMAPA@DONLINRECANO.COM

Lewis R Landau on behalf of Creditor Virage SPV 1, LLC
Lew@Landaunet.com

Lewis R Landau on behalf of Interested Party Courtesy NEF
Lew@Landaunet.com

Daniel A Lev on behalf of Interested Party Courtesy NEF
dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com

Elizabeth A Lombard on behalf of Creditor American Express National Bank c/o Zwicker & Associates,
P.C.
elombard@zwickerpc.com, bknotices@zwickerpc.com

Craig G Margulies on behalf of Defendant ABIR COHEN TREYZON SALO, LLP, a California limited liability
partnership
Craig@MarguliesFaithlaw.com,
Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com

Craig G Margulies on behalf of Defendant Boris Treyzon Esq
Craig@MarguliesFaithlaw.com,
Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com

Craig G Margulies on behalf of Interested Party Courtesy NEF
Craig@MarguliesFaithlaw.com,
Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com

Peter J Mastan on behalf of Interested Party Courtesy NEF
peter.mastan@dinsmore.com, SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com

Edith R. Matthai on behalf of Defendant David Lira
ematthai@romalaw.com, lrobie@romalaw.com

Edith R. Matthai on behalf of Interested Party Courtesy NEF
ematthai@romalaw.com, lrobie@romalaw.com
Case 2:20-bk-21022-BR           Doc 519 Filed 07/26/21 Entered 07/26/21 10:18:03      Desc
                                Main Document     Page 11 of 12




Kenneth Miller on behalf of Interested Party Courtesy NEF
kmiller@pmcos.com, efilings@pmcos.com

Elissa Miller (TR)
CA71@ecfcbis.com, MillerTrustee@Sulmeyerlaw.com;C124@ecfcbis.com;ccaldwell@sulmeyerlaw.com

Eric A Mitnick on behalf of Interested Party Courtesy NEF
MitnickLaw@aol.com, mitnicklaw@gmail.com

Scott H Olson on behalf of Creditor KCC Class Action Services, LLC
solson@vedderprice.com, scott-olson-
2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nortega@vedderprice.com

Carmela Pagay on behalf of Interested Party Courtesy NEF
ctp@lnbyb.com

Leonard Pena on behalf of Interested Party Robert Girardi
lpena@penalaw.com, penasomaecf@gmail.com;penalr72746@notify.bestcase.com

Michael J Quinn on behalf of Creditor KCC Class Action Services, LLC
mquinn@vedderprice.com, ecfladocket@vedderprice.com,michael-quinn-2870@ecf.pacerpro.com

David M Reeder on behalf of Interested Party Courtesy NEF
david@reederlaw.com, secretary@reederlaw.com

Ronald N Richards on behalf of Creditor Law Offices of Phili Sheldon APC
ron@ronaldrichards.com, morani@ronaldrichards.com

Ronald N Richards on behalf of Interested Party Courtesy NEF
ron@ronaldrichards.com, morani@ronaldrichards.com

Ronald N Richards on behalf of Plaintiff Elissa Miller
ron@ronaldrichards.com, morani@ronaldrichards.com

Ronald N Richards on behalf of Plaintiff Robert P Finn
ron@ronaldrichards.com, morani@ronaldrichards.com

Ronald N Richards on behalf of Trustee Elissa Miller (TR)
ron@ronaldrichards.com, morani@ronaldrichards.com

Kevin C Ronk on behalf of Creditor U.S. Legal Support, Inc.
Kevin@portilloronk.com, Attorneys@portilloronk.com
Case 2:20-bk-21022-BR           Doc 519 Filed 07/26/21 Entered 07/26/21 10:18:03                    Desc
                                Main Document     Page 12 of 12


Frank X Ruggier on behalf of Interested Party Courtesy NEF
frank@ruggierlaw.com, enotice@pricelawgroup.com

William F Savino on behalf of Creditor California Attorney Lending II, Inc.
wsavino@woodsoviatt.com, lherald@woodsoviatt.com

Kenneth John Shaffer on behalf of Creditor Frantz Law Group, APLC
johnshaffer@quinnemanuel.com

Richard M Steingard on behalf of Other Professional Christopher Kamon
, awong@steingardlaw.com

Philip E Strok on behalf of Interested Party Courtesy NEF
pstrok@swelawfirm.com, gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com

Philip E Strok on behalf of Trustee Elissa Miller (TR)
pstrok@swelawfirm.com, gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com

Boris Treyzon on behalf of Defendant ABIR COHEN TREYZON SALO, LLP, a California limited liability
partnership
bt@treyzon.com, sgonzales@actslaw.com

Boris Treyzon on behalf of Interested Party Courtesy NEF
bt@treyzon.com, sgonzales@actslaw.com

United States Trustee (LA)
ustpregion16.la.ecf@usdoj.gov

Eric D Winston on behalf of Creditor Frantz Law Group, APLC
ericwinston@quinnemanuel.com

Christopher K.S. Wong on behalf of Interested Party L.A. Arena Funding, LLC
christopher.wong@arentfox.com, yvonne.li@arentfox.com

Timothy J Yoo on behalf of Interested Party Courtesy NEF
tjy@lnbyb.com

Timothy J Yoo on behalf of Interested Party Jason M. Rund
tjy@lnbyb.com
